DETAILED ACTION
This action is in response to the amendment filed 9/16/2022.  Claims 15, 31 and 36 are currently amended.  Claims 1-14 and 21-30 have been canceled.  No claims are newly added.  Presently, claims 15-20 and 31-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
Applicant argues against the rejections of claims 15-20 and 31-40 under 35 U.S.C. 102(a)(1) as being anticipated by Elms (US 1914737) on pages 6-10 of the response dated 9/16/2022.  
Applicant argues that the Elms reference does not disclose or suggest an annular flange and wherein an annular packing ring is not disposed about the annular flange as recited in claim 15 and claim 31.  However, it is considered that the substantially cylindrical body (13) includes an annular flange (see the annular flange in the annotated figure 4 below) wherein the annular flange is formed along the exterior cylinder surface adjacent the first end (considered the upper end of the cylindrical body 13 as depicted in figure 2 and figure 4).  It is considered that the extension that includes the notch 25 constitutes an annular flange in as much as the extension extends from the end surface (see the annotated figure 4 below) and the extension extends annularly around the cylindrical body.  Therefore, the extension that is considered an annular flange since the extension is a protruded ridge, lip or rim.  Additionally, it is considered that the annular shoulder (see the annotated figure 4 below) is formed at the intersection of the end surface of the cylindrical part and the annular flange.  Therefore, it is considered that the Elms reference addresses applicant’s concerns and claim language relating to an annular flange and wherein an annular packing ring is not disposed about the annular flange.
Applicant argues that the Elm reference does not disclose or suggest an exterior cylindrical surface with an outermost portion and the sealing ring is disposed about the outermost portion of the exterior cylindrical surface as recited in claim 36.  However, it is considered that the substantially cylindrical body (13) includes an exterior cylindrical surface that includes an outermost portion (it is considered that the annular flange extends from the end surface of the exterior cylindrical surface as shown in the annotated figure 4 above wherein the end surface is an outermost surface), and wherein the sealing ring (22) is disposed about the outermost portion (the sealing ring 22 is disposed at the end surface as shown in the annotated figure 4).  Therefore, it is considered that the Elms reference addresses applicant’s concerns and claim language relating to an exterior cylindrical surface with an outermost portion and the sealing ring is disposed about the outermost portion of the exterior cylindrical surface.
Applicant argues that the Elms and the claimed invention have different purposes.   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., establishing a seal between the cylindrical inner surface of a pump housing and the valve seat in order to prevent debris from collecting in the gap between the valve seat and the pump housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, applicant’s arguments are not persuasive.

Since modified grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 9/24/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 and 31-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elms (US 1914737).
Regarding claim 15, the Elms reference discloses a valve seat (10) with the valve seat comprising: 
a substantially cylindrical body (13) defined along an axis (considered the longitudinal axis that extends along the shaft 19 as depicted in figure 2) and having a first seat end (it is considered that the first seat end is the end that includes the seat surface 15) and a second seat end (it is considered that the second seat end is the end that includes the bottom surface of the valve seat 10 that is opposite the seat surface 15) with a through bore (it is considered that the opening through the center support 11 constitutes a through bore and the openings on either side of the arms 12 as depicted in figure 3) extending between the first and second seat ends, the cylindrical body further having a valve seat end surface (15) at the first seat end, an inner cylinder surface (it is considered that the sidewall of the through bore that is bisected by the arms 12 in figure 3 constitute an inner cylindrical surface) and an exterior cylinder surface (it is considered that the outer circumferential surface of the valve seat 10 defines the exterior cylinder surface) with an annular flange (it is considered that the extension that defines the surface that includes the groove 25 constitutes an annular flange; see annotated figure 4 below; wherein the annular flange extends annularly around the longitudinal axis) formed along the exterior cylinder surface adjacent the first seat end, an intersection of the annular flange and the exterior cylinder surface forming an annular shoulder (at surface 23; see annotated figure 4 below wherein the shoulder is located at the intersection of the end surface of the cylindrical part and the annular flange) and the through bore expanding from a first diameter (it is considered that the vertical part of the opening that is bisected by the arms 12 defines the first diameter) to a second diameter (it is considered that the second diameter is defined by the diameter of the sloped surface 15 as depicted in figure 4) adjacent the first seat end; and 
a non-metallic seal (22; made of rubber; see page 2, lines 4-6) disposed about the annular flange between the annular shoulder and the first seat end (see figure 4), the seal having a first end (considered the end at surface 27) and a second end (considered the end of the seal 22 at the surface 23) with a seal end surface formed at the first end of the seal.  

    PNG
    media_image1.png
    383
    549
    media_image1.png
    Greyscale


Regarding “for a fluid end of a hydraulic fracturing pump”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In regards to claim 16, the Elms reference discloses wherein the non-metallic seal (22) is an elongated sealing ring (it is considered that the seal 22 is elongated in the vertical direction (in the orientation depicted in figure 4).  

In regards to claim 17, the Elms reference discloses wherein the seal end surface (the surface at 27) of the non-metallic seal (22) and the valve seat end surface (surface at 15) are substantially flush (see figure 4 for the slopes of the surface 27 and the surface 15 being substantially flush).

In regards to claim 18, the Elms reference discloses an annular groove (25) formed in the annular flange, wherein the non-metallic seal (22; made of rubber; see page 2, lines 4-6) is an elongated sealing ring (it is considered that the seal 22 is elongated in the vertical direction (in the orientation depicted in figure 4) and extends around the circumference of the valve seat 10), the sealing ring having a through bore (see figure 2) the extending between the first and second ends, the sealing ring further having an inner ring surface (24) with an annular protrusion (26) extending from the inner ring surface (see figure 4).

In regards to claim 19, the Elms reference discloses wherein the annular protrusion (26) of the sealing ring engages the annular groove (25) of the cylindrical body (see figure 4).

In regards to claim 20, the Elms reference discloses wherein at least a portion of the seal end surface (surface at 27) of the non-metallic seal (22) extends beyond the first seat end (see figure 4 for the uppermost portion of the seal 22 extending above the uppermost portion of the surface 15).

Regarding claim 31, the Elms reference discloses a valve seat (10) with the valve seat comprising: 
a substantially cylindrical body (13) defined along an axis (considered the longitudinal axis that extends along the shaft 19 as depicted in figure 2) and having a first seat end (it is considered that the first seat end is the end that includes the seat surface 15) and a second seat end (it is considered that the second seat end is the end that includes the bottom surface of the valve seat 10 that is opposite the seat surface 15) with a through bore (it is considered that the opening through the center support 11 constitutes a through bore and the openings on either side of the arms 12 as depicted in figure 3) extending between the first and second seat ends, the cylindrical body further having a valve seat end surface (15) at the first seat end, an inner cylinder surface (it is considered that the sidewall of the through bore that is bisected by the arms 12 in figure 3 constitute an inner cylindrical surface) and an exterior cylinder surface (it is considered that the outer circumferential surface of the valve seat 10 defines the exterior cylinder surface) with an annular flange (it is considered that the extension that defines the surface that includes the groove 25 constitutes an annular flange; see the annular flange in the annotated figure 4 above) formed along the exterior cylinder surface adjacent the first seat end, an intersection of the annular flange and the exterior cylinder surface forming an annular shoulder (at surface 23) and the through bore expanding from a first diameter (it is considered that the vertical part of the opening that is bisected by the arms 12 defines the first diameter) to a second diameter (it is considered that the second diameter is defined by the diameter of the sloped surface 15 as depicted in figure 4) adjacent the first seat end, and an annular groove (25) formed in the annular flange; and 
a non-metallic sealing ring (22; made of rubber; see page 2, lines 4-6) disposed about the exterior cylinder surface adjacent the first seat end, the sealing ring having a first end (considered the end at surface 27) and a second end (considered the end of the seal 22 at the surface 23) with a seal end surface formed at the first end of the seal, the sealing ring further having an inner ring surface with an annular protrusion (26) extending from the inner ring surface (24),
 wherein the annular protrusion of the sealing ring engages the annular groove of the cylindrical body (see figure 4).  
Regarding “for a fluid end of a hydraulic fracturing pump”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In regards to claim 32, the Elms reference discloses wherein the seal end surface (the surface at 27) of the non-metallic seal (22) and the valve seat end surface (surface at 15) are flush (see figure 4 for the slopes of the surface 27 and the surface 15 being substantially flush).

In regards to claim 33, the Elms reference discloses wherein the seal end surface (surface at 27) of the non-metallic seal (22) extends beyond the first seat end (see figure 4 for the uppermost portion of the seal 22 extending above the uppermost portion of the surface 15).

In regards to claim 34, the Elms reference discloses wherein the seal end surface (surface at 27) of the non-metallic sealing ring (22) is angled (about an angle of 0 degrees as depicted in figure 4) relative to the valve seat end surface (see figure 4).

In regards to claim 35, the Elms reference discloses wherein an angle is formed between the seal end surface of the non-metallic sealing ring and the valve seat end surface, and the angle is between 0 and 15 degrees relative to valve seat end surface (as depicted in figure 4, the surface 27 of the seal has an angle of about 0 degrees relative to the surface 15).  

Regarding claim 36, the Elms reference discloses a valve seat (10) with the valve seat comprising: 
a substantially cylindrical body (13) defined along an axis (considered the longitudinal axis that extends along the shaft 19 as depicted in figure 2) and having a first seat end (it is considered that the first seat end is the end that includes the seat surface 15) and a second seat end (it is considered that the second seat end is the end that includes the bottom surface of the valve seat 10 that is opposite the seat surface 15) with a through bore (it is considered that the opening through the center support 11 constitutes a through bore and the openings on either side of the arms 12 as depicted in figure 3) extending between the first and second seat ends, the cylindrical body further having a valve seat end surface (15) at the first seat end, an inner cylinder surface (it is considered that the sidewall of the through bore that is bisected by the arms 12 in figure 3 constitute an inner cylindrical surface) and an exterior cylinder surface (it is considered that the outer circumferential surface of the valve seat 10 defines the exterior cylinder surface) with an outermost portion (it is considered that the annular flange extends from the end surface of the exterior cylindrical surface as shown in the annotated figure 4 above wherein the end surface is an outermost surface), the inner cylindrical surface of the through bore expanding from a first diameter (it is considered that the vertical part of the opening that is bisected by the arms 12 defines the first diameter) to a second diameter (it is considered that the second diameter is defined by the diameter of the sloped surface 15 as depicted in figure 4) adjacent the first seat end, and an annular groove (25) formed in the exterior cylinder surface adjacent the first seat end; and 
a non-metallic sealing ring (22; made of rubber; see page 2, lines 4-6) disposed about the outermost portion of the exterior cylinder surface adjacent the first seat end (see figure 4), the sealing ring having a first end (considered the end at surface 27) and a second end (considered the end of the seal 22 at the surface 23) with a seal end surface formed at the first end of the seal, the sealing ring further having an inner ring surface (24) with an annular protrusion (26) extending from the inner ring surface, 
wherein the annular protrusion of the sealing ring engages the annular groove of the cylindrical body (see figure 4), and wherein the seal end surface is at least flush with the valve seat end surface of the cylindrical body (see figure 4 for the slopes of the surface 27 and the surface 15 being flush).
Regarding “for a fluid end of a hydraulic fracturing pump”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In regards to claim 37, the Elms reference discloses wherein the seal end surface (surface at 27) of the non-metallic seal (22) extends beyond the first seat end (see figure 4 for the uppermost portion of the seal 22 extending above the uppermost portion of the surface 15).

In regards to claim 38, the Elms reference discloses wherein the seal end surface (surface at 27) of the non-metallic sealing ring (22) is angled (about an angle of 0 degrees as depicted in figure 4) relative to the valve seat end surface (see figure 4).

In regards to claim 39, the Elms reference discloses wherein an angle is formed between the seal end surface of the non-metallic sealing ring and the valve seat end surface, and the angle is between 0 and 15 degrees relative to valve seat end surface (as depicted in figure 4, the surface 27 of the seal has an angle of about 0 degrees relative to the surface 15).  

In regards to claim 40, the Elms reference discloses wherein the substantially cylindrical body further comprises an annular flange (it is considered that the extension that defines the surface that includes the groove 25 constitutes an annular flange) formed along the exterior cylinder surface adjacent the first seat end, an intersection of the annular flange and the exterior cylinder surface forming an annular shoulder (at surface 23), wherein the annular groove (25) is formed in the annular flange and the non-metallic sealing ring is disposed about the annular flange so that the annular protrusion (26) of the sealing ring seats in the annular groove of the flange (see figure 4).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



	/MARY E MCMANMON/           Supervisory Patent Examiner, Art Unit 3753